Five witnesses positively identified the defendant as a participant in the crime charged. Certainly, it seems to me, this made an issue for the jury, and that *Page 649 
this court should adhere to its oft-repeated statement that a verdict rendered upon conflicting evidence should not be disturbed. The jury being the exclusive judges of the credibility of the witnesses and the weight of the evidence, this court should not step in and give full credence to the testimony of the defense witnesses, wherein it was attempted to establish an alibi, and set aside and hold for naught the testimony of the five witnesses who positively identified this defendant as being a participant in the crime charged.
I seriously doubt the soundness of the rule which would make it error to exclude the testimony offered by defendant regarding his appearance when visited by the sheriff of Grant county the morning, after the crime was committed. However, conceding the soundness of such rule in this case, I am convinced that the error was without prejudice to any of the rights of this defendant. True, an objection was sustained to the question asked the sheriff regarding the attitude or demeanor of the defendant as to being scared, nervous, or excited when interviewed by the sheriff on that particular morning. However, in the subsequent direct examination of this witness, he testified very definitely, without objection, that he didn't notice anything out of the way about Floyd Strain's conduct or demeanor at the time of this interview.
The trial of this case occupied three days' time. I am convinced that the sustaining of the objection to this one question did not in any way influence the verdict of the jury, and that, if it were error to sustain the objection to this question, this error was without prejudice to any right of defendant.
I am authorized to state that ROBERTS, J., concurs in the views above expressed.